by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered March 31, 1987, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fourth degree, and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that *774branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that the People failed to establish constructive possession of the cocaine and handgun found in a vehicle being used by him (see, Penal Law § 10.00 [8]). We disagree. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The testimony of the police officers indicated that when the defendant arrived on the scene, he claimed ownership of the car, and admitted ownership of the briefcase situated therein which contained the cocaine and handgun. Furthermore, the defendant’s son testified that the defendant had given him the briefcase to put in the car, and that he recognized the briefcase as the defendant’s. Under the circumstances, the evidence was more than sufficient to show that the defendant exercised dominion and control over the area in which the contraband was found (cf., People v Olivo, 120 AD2d 466; People v Casanova, 117 AD2d 742, lv denied 67 NY2d 940).
We have examined the defendant’s other contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Fiber and Sullivan, JJ., concur.